Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10692560 and claim 1-8 of U.S. Patent No. 11276453. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrow claim limitations of the patent 10692560 and 11276453 clearly anticipate the broad claim limitations of the instant application 17666452.

Current Application # 17666452
US Pat # 10692560
For example:
Claim 1: 
A memory controller, comprising: logic circuitry to command to a memory device to perform calibrations of resistive network terminations and data drivers of the memory device while the memory device is within a self refresh mode.
For example:
Claim 1: 
A memory controller, comprising: logic circuitry to command a memory device to perform calibrations of resistive network terminations and data drivers of the memory device while the memory device is within a self refresh mode, the logic circuitry is to set a flag within a mode register of the memory device that enables the performing of the calibrations while the memory device is within the self refresh mode.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “on die termination (ODT) and driver calibrations” in current application 16879583 and the limitation “calibrations of resistive network terminations and data drivers” in US Pat # 10692560 are not identical but the limitation clearly anticipate each other and overall scope of the claims are identical and not patentably distinct from each other.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21-32 are rejected under AIA  35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (US Pub # 2012/0300570).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Ware et al. teach a memory controller (see Fig. 1-2 and paragraph 0006), comprising:
 logic circuitry to command to a memory device to perform calibrations of resistive network terminations and data drivers of the memory device while the memory device is within a self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0108 where ODT system 1230 includes resistive network 1275 and driver 1220 and calibration is done after activating auto refresh mode in Fig.13).  

Regarding claim 2, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to set a flag within a mode register of the memory device that enables the performing of the calibrations while the memory device is within the self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0105).  

Regarding claim 3, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to not send the memory device a command to calibrate the resistive network terminations and data drivers upon exit of the self refresh mode because the memory has been commanded to perform the calibrations (see Fig. 1-2, 12-13 and paragraph 0098-0106).  

Regarding claim 4, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 3 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to send the memory device a first command to exit the self refresh mode and a second command to latch settings of the calibrations (see Fig. 1-2, 12-13 and paragraph 0098-0102).  

Regarding claim 5, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to check a register of the memory device that contains information that indicates whether a most recent one of the calibrations was successfully performed, and, if a most recent one of the calibrations was not successfully performed, the logic circuitry is to command the memory device to perform a 16 E-Filed via EFS-WebAttorney Docket No. AB1859-UScalibration of the resistive network terminations and data drivers as part of the memory device's transition out of the self refresh mode even though the memory device was commanded to perform the calibrations during the self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0114).  

Regarding independent claim 6, Ware et al. teach a memory device (see Fig. 1-2 and paragraph 0006), comprising:
 logic circuitry to perform calibrations of resistive network terminations and data drivers of the memory device while the memory device is within a self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0108 where ODT system 1230 includes resistive network 1275 and driver 1220 and calibration is done after activating auto refresh mode in Fig.13).  

Regarding claim 7, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to cause the calibrations to be performed periodically (see Fig. 1-2, 12-13 and paragraph 0098-0100).  

Regarding claim 8, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Ware et al. further teach wherein the logic circuitry comprises a counter (see Fig. 1-2, 12-13 and paragraph 0098-0100).  

Regarding claim 9, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Ware et al. further teach wherein the counter is to count refreshes performed by the memory device (see Fig. 1-2, 12-13 and paragraph 0098-0103).  

Regarding claim 10, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Ware et al. further teach wherein the counter is to count cycles of a clock of the memory device (see Fig. 1-2, 12-13 and paragraph 0098-0103).  

Regarding claim 11, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Ware et al. further teach wherein the memory device is to receive a self refresh command from the memory controller that commands the memory device to perform the calibrations during the self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0102).  

Regarding claim 12, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Ware et al. further teach wherein the memory device includes mode register space that, when set, causes the memory device to perform the calibrations during the self refresh mode after the memory device receives the self refresh command (see Fig. 1-2, 12-13 and paragraph 0098-0105).  

Regarding claim 13, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Ware et al. further teach wherein the memory device includes a flag within mode register space of the memory device that indicates whether a most recent one of the calibrations has been successfully performed (see Fig. 1-2, 12-13 and paragraph 0098-0106).  

Regarding independent claim 15, Ware et al. teach a computing system (see Fig. 1-2 and paragraph 0006), comprising:
 a plurality of processing cores; a solid state drive; a system memory; a system memory controller coupled to the plurality of processing cores, the system memory controller comprising logic circuitry to command to a memory device to perform calibrations of resistive network terminations and data drivers of the memory device while the memory device is within a self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0111).  

Regarding claim 16, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to set a flag within a mode register of the memory device that enables the performing of the calibrations while the memory device is within the self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0107).  

Regarding claim 17, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to not send the memory device a command to calibrate the resistive network terminations and data drivers upon exit of the self refresh mode because the memory has been commanded to perform the calibrations (see Fig. 1-2, 12-13 and paragraph 0098-0106).  

Regarding claim 18, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to send the memory device a first command to exit the self refresh mode and a second command to latch settings of the calibrations (see Fig. 1-2, 12-13 and paragraph 0098-0104).  

Regarding claim 19, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Ware et al. further teach wherein the logic circuitry is to check a register of the memory device that contains information that indicates whether a most recent one of the calibrations was successfully performed, and, if a most recent one of the calibrations was not successfully performed, the logic circuitry is to command the memory device to perform a calibration of the resistive network terminations and data drivers as part of the memory device's transition out of the self refresh mode even though the memory device was commanded to perform the calibrations during the self refresh mode (see Fig. 1-2, 12-13 and paragraph 0098-0112).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ware et al. (US Pub # 2017/0052722) in view of Bains et al. (US Pub # 2007/0007992).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.


Regarding claim 14, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Ware et al. are silent about wherein the memory device is disposed on a dual in-line memory module (DIMM).  

Bains et al. teach wherein the memory device is disposed on a dual in-line memory module (DIMM) (see Fig. 4 and paragraph 0037-0044).  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Bains et al. to the teaching of Ware et al.  regarding specific memory architecture taught by Bains et al. in order to have reduced power requirement and latency including increased operating speed (see Bains, paragraph 0001-0002).
Further reason to combine the teachings of Bains and Ware is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards memory controller including calibration with auto refresh.

Claims 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ware et al. (US Pub # 2017/0052722) in view of Rajan et al. (US Pub # 2014/0192583).


Regarding claim 20, Ware et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.

Ware et al. are silent about wherein the memory device is designed to comply with a JEDEC standard.

Rajan et al. teach wherein the memory device is designed to comply with a JEDEC standard. (see paragraph 0244-0245, 0307).  
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Rajan et al. to the teaching of Ware et al.  regarding specific memory standard taught by Rajan et al. in order to have power saving operation (see Rajan, paragraph 0025).
Further reason to combine the teachings of Rajan and Ware is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards memory controller including calibration with auto refresh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824